UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7933


LARRY EDWARD HENDRICKS,

                      Petitioner – Appellant,

          v.

LEVERN COHEN, Warden,

                      Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   David C. Norton, District Judge.
(3:11-cv-02373-DCN)


Submitted:   January 17, 2013             Decided: January 23, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Edward Hendricks, Appellant Pro Se. William Edgar Salter,
III, Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Larry Edward Hendricks seeks to appeal the district

court’s orders accepting the recommendation of the magistrate

judge and denying relief on his 28 U.S.C. § 2254 (2006) petition

and   denying     reconsideration.              The    orders      are      not    appealable

unless    a    circuit       justice      or   judge    issues         a    certificate      of

appealability.      28 U.S.C. § 2253(c)(1)(A) (2006).                         A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies        this      standard         by      demonstrating            that

reasonable       jurists       would      find      that     the       district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies     relief       on     procedural          grounds,       the       prisoner        must

demonstrate      both    that       the    dispositive          procedural         ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Hendricks has not made the requisite showing.                             Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense    with       oral   argument       because       the       facts   and   legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3